            Sealed                                                                  United States Courts
Public and unofficial staff access                                                Southern District of Texas
     to this instrument are                                                                FILED
   prohibited by court order UNITED STATES DISTRICT COURT                            January 06, 2021
                                 SOUTHERN DISTRICT OF TEXAS
                                                                               Nathan Ochsner, Clerk of Court
                                     HOUSTON DIVISION


  UNITED STATES OF AMERICA                          '
                                                    '
  v.                                                '     CRIMINAL NO.:              4:21cr06
                                                    '
  JOHN DOE 1 aka USER “`Mark”, et al                '


                                 MOTION TO SEAL INDICTMENT


            COMES NOW the United States of America, by and through Ryan K. Patrick, United

  States Attorney, for the Southern District of Texas, and Kimberly Ann Leo, Assistant United

  States Attorney, and moves this Honorable Court to Seal the Indictment filed in the above-

  captioned case and respectfully makes the following requests:

                                                    I.

       The United States respectfully requests the Court to seal the Criminal Indictment in the above

  case. The United States further moves that this Motion and the accompanying Order be sealed

  until the defendants named above have been arrested, at which time the Indictment, Motion, and

  Order will automatically be unsealed as to each arrested defendant without further order of the

  Court.

                                                    II.

           The United States also respectfully requests the Court to enter an order directing the United

  States Marshal=s Service for the Southern District of Texas to enter the Warrant for Arrest of the

  above defendants into the National Crime Information Center (NCIC) database upon the oral or

  written request of any Assistant United States Attorney for the Southern District of Texas.
                                                III

     The United States further requests that copies, including certified copies, of the Indictment

and Arrest Warrants be provided to the United States Attorney=s Office, specifically, but not

limited to, Kimberly Ann Leo, and the investigating law enforcement agency, Homeland Security

Investigations (HSI), specifically, but not limited to Special Agent Joshua Conrad, upon his request

and without further order of the Court.



                                                      Respectfully submitted,

                                                      RYAN K. PATRICK
                                                      United States Attorney

                                                      s/ Kimberly Ann Leo
                                                      Kimberly Ann Leo
                                                      Assistant United States Attorney
